TYSON, J.
The necessity that will excuse the talc-ing of human life must not have been produced by the wrongful act of the slayer.—Eiland v. The State, 52 Ala. 532; Lewis v. The State, 51 Ala. 1; Kimbrough v. The State, 62 Ala. 248; Leonard v. The State, 66 Ala. 461. He must not be unmindful of his acts or conduct which are likely to produce a deadly combat, and if by his acts or conduct he shows a willingness to enter the conflict or if by those acts he invites it, he must be held to have produced the necessity for slaying his adversary, and cannot invoke the doctrine of self-defense.
The act and conduct of the defendant in arming himself with a gun, which he carried so as to be seen by the deceased, and his going to or near the place with the deadly weapon where the deceased was in waiting for him shortly after being informed that the deceased had probably armed himself with a pistol for *15the purpose of haying a difficulty might well be construed by tlie jury that he was not only willing to engage in the deadly conflict, which resulted in the killing of the deceased, but that he actually sought it. There appears no real necessity for his going to- where the deceased was at all. He doubtless could have avoided the difficulty by going another route, and if he could, it was his duty under the circumstances shown by the evidence to have done so. And it may be that had he not armed himself in the manner that he did, but had gone along the route that he traveled without an exhibition of a deadly Aveapon, there would have been no difficulty. These are inferences which the evidence clearly affords and Avhicli Avere properly left to the determination of the jury. The Avritten charges requested by defendant were correctly refused.
Affirmed.